
      
        DEPARTMENT OF HOMELAND SECURITY
        Transportation Security Administration
        49 CFR Part 1507
        [Docket No. TSA-2004-18984, Amendment 1507-1]
        RIN 1652-AA36
        Privacy Act of 1974: Implementation of Exemptions; Registered Traveler Operations Files
        
          AGENCY:
          Transportation Security Administration (TSA), DHS.
        
        
          ACTION:
          Notice of proposed rulemaking (NPRM).
        
        
          SUMMARY:
          TSA proposes to exempt the Registered Traveler Operations Files (DHS/TSA 015) from several provisions of the Privacy Act. Public comment is invited.
        
        
          DATES:
          Submit comments by October 8, 2004.
        
        
          ADDRESSES:
          You must identify the TSA docket number when you submit comments to this rulemaking, using any one of the following methods:
          
            Comments Filed Electronically: You may submit comments through the docket Web site at http://dms.dot.gov. Please be aware that anyone is able to search the electronic form of all comments received into any of our dockets by the name of the individual submitting the comment (or signing the comment, if submitted on behalf of an association, business, labor union, etc.). You may review the applicable Privacy Act Statement published in the Federal Register on April 11, 2000 (65 FR 19477), or you may visit http://dms.dot.gov.
          

          You also may submit comments through the Federal eRulemaking portal at http://www.regulations.gov.
          
          
            Comments Submitted by Mail, Fax, or In Person: Address or deliver your written, signed comments to the Docket Management System, U.S. Department of Transportation, Room Plaza 401, 400 Seventh Street, SW., Washington, DC 20590-0001; Fax: 202-493-2251.
          
            Reviewing Comments in the Docket: You may review the public docket containing comments in person in the Dockets Office between 9 a.m. and 5 p.m., Monday through Friday, except Federal holidays. The Dockets Office is located on the plaza level of the NASSIF Building at the Department of Transportation address above. Also, you may review public dockets on the Internet at http://dms.dot.gov.
            
          
          See SUPPLEMENTARY INFORMATION for format and other information about comment submissions.
        
        
          FOR FURTHER INFORMATION CONTACT:
          Conrad Huygen, Privacy Act Officer, TSA Office of Information Management Programs, TSA-17, West Tower, 11th Floor, 601 S. 12th Street, Arlington, VA 22202-4220; telephone (571) 227-1954; facsimile (571) 227-2912.
        
      
      
        SUPPLEMENTARY INFORMATION:
        Comments Invited

        TSA invites interested persons to participate in this rulemaking by submitting written comments, data, or views. We also invite comments relating to the economic, environmental, energy, or federalism impacts that might result from adopting the proposals in this document. See ADDRESSES above for information on where to submit comments.

        With each comment, please include your name and address, identify the docket number at the beginning of your comments, and give the reason for each comment. The most helpful comments reference a specific portion of the proposal, explain the reason for any recommended change, and include supporting data. You may submit comments and material electronically, in person, or by mail as provided under ADDRESSES, but please submit your comments and material by only one means. If you submit comments by mail or delivery, submit them in two copies, in an unbound format, no larger than 8.5 by 11 inches, suitable for copying and electronic filing.
        If you want TSA to acknowledge receipt of your comments on this rulemaking, include with your comments a self-addressed, stamped postcard on which the docket number appears. We will stamp the date on the postcard and mail it to you.
        Except for comments containing confidential information and SSI, we will file in the public docket all comments we receive, as well as a report summarizing each substantive public contact with TSA personnel concerning this rulemaking. The docket is available for public inspection before and after the comment closing date.
        We will consider all comments we receive on or before the closing date for comments. We will consider comments filed late to the extent practicable. We may change this rulemaking in light of the comments we receive.
        Availability of Rulemaking Document
        You may obtain an electronic copy using the Internet by—

        (1) Searching the Department of Transportation's electronic Docket Management System (DMS) Web page (http://dms.dot.gov/search);
        (2) Accessing the Government Printing Office's Web page at http://www.access.gpo.gov/su_docs/aces/aces140.html; or
        (3) Visiting the TSA's Law and Policy Web page at http://www.tsa.dot.gov/public/index.jsp.
        

        In addition, copies are available by writing or calling the individual in the FOR FURTHER INFORMATION CONTACT section. Make sure to identify the docket number of this rulemaking.
        Background
        TSA plans to conduct a pilot program at a limited number of airports to test and evaluate the merits of a registered traveler program (RT), in which travelers may volunteer to undergo a limited security threat assessment in order to expedite the pre-boarding process. In the RT pilot, TSA would positively identify volunteer travelers using advanced identification technology and then conduct a security threat assessment to ensure that the volunteer does not pose a security threat. TSA believes that this process has the potential to enhance the allocation of its limited security resources on individuals who are more likely to pose a security threat. However, it is important to note that all travelers who volunteer and are deemed eligible for the RT pilot program will be required to undergo physical screening at the screening checkpoint in the selected pilot locations.
        Summary of Proposed Rule
        In conjunction with the establishment of a new system of records to facilitate the RT Pilot Program, Registered Traveler Operations Files (DHS/TSA 015), TSA proposes to exempt portions of the system from 5 U.S.C. 552a(c)(3) (accounting of disclosures), (d) (access to records), (e)(1) (relevancy of necessary information), (e)(4)(G), (H) and (I) (agency requirements), and (f) (agency rules) pursuant to exemptions (k)(1) and (k)(2) of the Act. These exemptions are being claimed in accordance with the Privacy Act so that the security aspects of the system may properly function and to prevent the unauthorized disclosure of classified and law enforcement information.
        Paperwork Reduction Act
        The Paperwork Reduction Act of 1995 (44 U.S.C. 3507(d)) requires that TSA consider the impact of paperwork and other information collection burdens imposed on the public. We have determined that there are no current or new information collection requirements associated with this proposed rule.
        Analysis of Regulatory Impacts
        This proposal is not a “significant regulatory action” within the meaning of Executive Order 12886. Because the economic impact should be minimal, further regulatory evaluation is not necessary. Moreover, I certify that this proposal would not have a significant economic impact on a substantial number of small entities, because the reporting requirements themselves are not changed and because it applies only to information on individuals.
        Unfunded Mandates
        Title II of the Unfunded Mandates Reform Act of 1995 (UMRA), (Pub. L. 104-4, 109 Stat. 48), requires Federal agencies to assess the effects of certain regulatory actions on State, local, and tribal governments, and the private sector. UMRA requires a written statement of economic and regulatory alternatives for proposed and final rules that contain Federal mandates. A “Federal mandate” is a new or additional enforceable duty, imposed on any State, local, or tribal government, or the private sector. If any Federal mandate causes those entities to spend, in aggregate, $100 million or more in any one year the UMRA analysis is required. This proposal would not impose Federal mandates on any State, local, or tribal government or the private sector.
        Executive Order 13132, Federalism 
        TSA has analyzed this proposed rule under the principles and criteria of Executive Order 13132, Federalism. We determined that this action would not have a substantial direct effect on the States, on the relationship between the national Government and the States, or on the distribution of power and responsibilities among the various levels of government, and therefore would not have federalism implications. 
        Environmental Analysis 
        TSA has reviewed this action for purposes of the National Environmental Policy Act of 1969 (NEPA) (42 U.S.C. 4321-4347) and has determined that this action will not have a significant effect on the human environment. 
        Energy Impact 

        The energy impact of this document has been assessed in accordance with the Energy Policy and Conservation Act (EPCA) Public Law 94-163, as amended (42 U.S.C. 6362). We have determined that this rulemaking is not a major regulatory action under the provisions of the EPCA. 
        
          List of Subjects in 49 CFR Part 1507 
          Privacy, Transportation Security.
        
        The Proposed Amendment 
        In consideration of the foregoing, the Transportation Security Administration proposes to amend Part 1507 of Chapter XII, Title 49 of the Code of Federal Regulations, as follows: 
        
          PART 1507 PRIVACY ACT—EXEMPTIONS 
          1. The authority cited for part 1507 is revised to read as follows: 
          
            Authority:
            49 U.S.C. 114(l)(1), 40113, 5 U.S.C. 552a(j) and (k).
          
          
          2. Section 1507.3 is revised by adding a new paragraph (i) to read as follows: 
          
            § 1507.3 
            Exemptions. 
            
            (i) Registered Traveler Operations Files (DHS/TSA 015)
            
            The purpose of this system is to pre-screen and positively identify volunteer travelers using advanced identification technologies and conduct security threat assessment to ensure that the volunteer does not pose a security threat. This system may expedite the pre-boarding process for the traveler and improve the allocation of TSA's security resources on individuals who may pose a security threat. Pursuant to exemptions (k)(1) and (k)(2) of the Privacy Act, DHS/TSA 015 is exempt from 5 U.S.C. 552a(c)(3), (d), (e)(1), (e)(4)(G), (H) and (I), and (f). Exemptions from the particular subsections are justified for the following reasons: 
            (1) From subsection (c)(3) (Accounting for Disclosures) because release of the accounting of disclosures could alert the subject of heightened security concerns relating to an actual or potential criminal, civil, or regulatory violation to the existence of an investigative interest on the part of the Transportation Security Administration as well as the recipient agency. Disclosure of the accounting would therefore present a serious impediment to transportation security law enforcement efforts and efforts to preserve national security. Disclosure of the accounting would also permit the individual who is the subject of a record to impede the program suitability determination, which undermines the entire system. 
            (2) From subsection (d) (Access to Records) because access to some of the records contained in this system of records could permit the individual who is the subject of a record to impede the program suitability determination. Amendment of the records would interfere with ongoing security assessment investigations and program suitability determinations and impose an impossible administrative burden by requiring such investigations to be continuously reinvestigated. The information contained in the system may also include classified information, the release of which would pose a threat to national defense and/or foreign policy. In addition, permitting access and amendment to such information also could disclose security-sensitive information that could be detrimental to transportation security. 
            (3) From subsection (e)(1) (Relevancy and Necessity of Information) because in the course of screening applicants for program suitability, TSA must be able to review information from a variety of sources. What information is relevant and necessary may not always be apparent until after the evaluation is completed. In the interests of transportation security, it is appropriate to include a broad range of information that may aid in determining an applicant's suitability for the RT program. 
            (4) From subsections (e)(4)(G), (H) and (I) (Agency Requirements), and (f) (Agency Rules), because this system is exempt from the access and amendment provisions of subsection (d). 
          
          
            Issued in Arlington, Virginia, on August 30, 2004. 
            Susan T. Tracey, 
            Chief Administrative Officer. 
          
        
      
      [FR Doc. 04-20252 Filed 9-7-04; 8:45 am] 
      BILLING CODE 4910-62-P
    
  